Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7, 12-14, 17, 26-27 have been canceled. Claims 1-6, 9-11, 15-16, 18-25 have been examined.
Response to Amendment
The amendment filed on 2/22/2021 is insufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-10, 15, 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Panguluri (20200175059) in view of Dunker et al. (20200245034).
As per claims 1, 21, 25,
Panguluri discloses a method for generating digital content comprising the steps of: forming a template by:
defining a set of template elements (claim 2); 
assigning the template elements with time code (par 77, 83) playback positions; defining a set of alternative data items for each template element (par 8, 50); 
receiving a plurality of digital clips (par 77), see also Dunker at par 19, 41. Examiner notes that although Panguluri does not explicitly disclose “time code” the reference discusses content is played at a particular time inferring that time is tracked for all media content. Further Dunker discloses “time mark” which examiner equates to applicant’s “time code”;  and
generating an output for a combination of data items including a data item for each template element, by: arranging the received digital clips associated with each data item in the combination of data items according to the playback positions of the template elements in the template to form a single digital content item, wherein the single digital content item is audio content and the digital clips are audio clips (par 26, 34, 56, 65). Panguluri discloses data being stored in a “digital audio” file inferring that content is audio as claimed by applicant in the amendments.
Panguluri does not explicitly disclose:
associating each digital clip in the plurality of clips with a data item of the set of alternative data items.
However, Dunker discloses:
associating each digital clip in the plurality of clips with a data item of the set of alternative data items (par 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Dunker’s associating each digital clip in the plurality of clips with a data item of the set of alternative data items to Panguluri’s a method for generating digital content. One would be motivated to do this in order to provide sellers with systems and methods to insert advertisements into video content.
As per claim 2,
Panguluri discloses the step of storing the received digital clips in a data store and wherein the step of generating the output further includes retrieving the received digital clips associated with each data item from the data store (par 8, 25).
As per claim 3,
Dunker discloses the step of storing the output as a file associated with the corresponding combination of data items (par 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Dunker’s the step of storing the output, as a file associated with the corresponding combination of data items to Panguluri’s a method for generating digital content. One would be motivated to do this in order to provide sellers with systems and methods to insert advertisements into video content.
As per claim 4,
Dunker discloses the file is stored over an external network (par 23, 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Dunker’s the file is stored over an external network to Panguluri’s a method for generating digital content. One would be motivated to do this in order to provide sellers with systems and methods to insert advertisements into video content.
As per claim 5,
Panguluri discloses the step of receiving a request for the output before the step of generating the output (par 25).
As per claim 6,
Dunker discloses the request includes information indicating the combination of data items or wherein the request originates from a playback device (par 18, 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Dunker’s the request includes the request originates from a playback device to Panguluri’s a method for generating digital content. One would be motivated to do this in order to provide sellers with systems and methods to insert advertisements into video content.
As per claim 8, 
Panguluri discloses the request originates from a content management server (Abstract, par 25).
As per claim 9,
Panguluri discloses: 
inserting each digital clip into the further digital clip at the locations corresponding to the template elements (par 26, 27, 34, 65).
Dunker further discloses:
the step of arranging the received digital clips associated with each data item in the combination of data items according to the playback positions of the template elements further comprises the steps of: providing a further digital clip having locations corresponding to each template element (par 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Dunker’s the step of arranging the received digital clips associated with each data item in the combination of data items according to the playback positions of the template elements further comprises the steps of: providing a further digital clip having locations corresponding to each template element to Panguluri’s a method for generating digital content. One would be motivated to do this in order to provide sellers with systems and methods to insert advertisements into video content.

As per claim 10,
Dunker further discloses:
repeating the generating step for a plurality of combinations of alternative data items in a template and storing each generated output as a file associated with the corresponding combination of data items (par 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Dunker’s repeating the generating step for a plurality of combinations of alternative data items in a template and storing each generated output as a file associated with the corresponding combination of data items to Panguluri’s a method for generating digital content. One would be motivated to do this in order to provide sellers with systems and methods to insert advertisements into video content.
As per claim 15, 
Panguluri discloses each set of alternative data items includes:
days of the week (par 54), user details (par 51), location (par 27, 77), times of the day (par 83) time period during the last day, weather categories (par 27), playback service type (par 34, 65). Dunker further disclose playback device type (par 37, 38).
As per claim 18,
Panguluri discloses the output is an advertisement or a continuity announcement (par 78, 80).
As per claim 19,
Dunker discloses the step of playing the output on a user device (par 37, 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Dunker’s the step of playing the output on a user device to Panguluri’s a method for generating digital content. One would be motivated to do this in order to provide sellers with systems and methods to insert advertisements into video content.
As per claim 20,
Panguluri discloses the digital content is audio or video content and the digital clips are audio or video clips (par 56).
As per claim 22,
Dunker discloses a data store configured to store the generated output as a file together with data indicating the combination of data items used to generate the output (par 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Dunker’s a data store configured to store the generated output as a file together with data indicating the combination of data items used to generate the output to Panguluri’s a method for generating digital content. One would be motivated to do this in order to provide sellers with systems and methods to insert advertisements into video content.
As per claim 23,
Dunker discloses a content management server configured to request an address of a file corresponding to the combination of data items used to generate the output of the file (par 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Dunker’s a content management server configured to request an address of a file corresponding to the combination of data items used to generate the output of the file to Panguluri’s a method for generating digital content. One would be motivated to do this in order to provide sellers with systems and methods to insert advertisements into video content.
As per claim 24,
Panguluri discloses the content management server is further configured to provide a playback device with the address of the file (par 26, 34, 65).
Claims 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Panguluri (20200175059) in view of Dunker et al. (20200245034) further in view of Zhang et al. (20160110082).
As per claim 11, 
	Panguluri discloses:
the step of receiving an indication of a combination of data items after repeating the generating step and in response retrieving the file corresponding with the received combination of data items:
wherein the step of retrieving the file further comprises providing an address of the file (par 61);
wherein the address is sent to a playback device, the method further comprising the playback device retrieving the file from the address (par 26, 34, 65).
The Panguluri and Dunker combination discloses the claimed invention of claim 10. The combination does not explicitly disclose:
wherein the address is a uniform resource locator (URL).
However, Zhang discloses:
wherein the address is a uniform resource locator (URL) (par 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zhang’s the address is a uniform resource locator (URL) to the combination’s a method for generating digital content. One would be motivated to do this in order to provide sellers with the ability to view resources and access a first-party content that is the subject of the resource as well as the third-party content that may be related to the subject matter of the resource.
As per claim 16,
Panguluri discloses the step of compiling the compilation of data items from different data sources (par 23). Examiner equates a client server configuration where a server is remote to be equivalent to applicant’s claimed invention.
Zhan discloses the data sources include a playback device, GPS data, a weather server, and a remote server (par 150).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zhang’s the data sources include a playback device, GPS data, a weather server, and a remote server to the combination’s a method for generating digital content. One would be motivated to do this in order to provide sellers with the ability to view resources and access a first-party content that is the subject of the resource as well as the third-party content that may be related to the subject matter of the resource.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. Applicant argues that “Panguluri does not generate single digital content items as claimed (or at all) and instead describes a system that generates a playlist of several distinct individual audio content items in the form of separated news stories (see paragraphs [0022] to [0025] of Panguluri, in particular).” Examiner notes that Panguluri discloses at least at par 7 “receiving a playlist defining a sequence of media content items including a first media content item and a second media content item” Examiner notes that Panguluri disclosure infers a distinction of separate media contents which reads on applicant’s claimed invention.
Applicant further argues that “Panguluri does not assign any template elements with time code playback positions.” Examiner notes that although Panguluri does not explicitly disclose “time code” the reference discusses content is played at a particular time inferring that time is tracked for all media content. Further Dunker discloses “time mark” which examiner equates to applicant’s “time code”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621